Title: To Thomas Jefferson from Andrew Marschalk, 8 December 1803
From: Marschalk, Andrew
To: Jefferson, Thomas


               
                  Sir
                     
                  Natchez Decr. 8—9. O’Clock—P.M—
               
               I do myself the honor to inform Your Excellency, that a Gentleman this moment arrived from New-Orleans—(and who left it since the Post) informs me, that the Province was officially delivered to M. Laussat—and the Flag of the French Republic displayed on the 29th. Ult.— 
               Very respectfully Your Excellencys Most-Obt. H Sert
               
                  Andw. MarschalkEditor of the Mississippi Herald
               
            